Per Curiam.
For the reasons set forth the state of Montana at the relation of Sligh against Reek, just decided, we shall decline to consider this case and we shall dismiss the application.
This case is even in a worse condition as to laches and negligence than the Sligh case. The application was made only-last night and made then after office hours. It involves some of the questions, if not all of them, which are contained in the Sligh case.
We also here reserve any opinion as to the merits and dismiss it for the reasons stated. /